The opinion of the Court was afterwards delivered by
Weston C. J. 0 We are of opinion, that the certificate of the justices of the quorum, that the execution creditor was notified according to law, must be received as conclusive evidence of that fact. So it.was decided by this Court in Agry v. Betts, 3 Fairf. 415. We refer to that case for the reasons, upon which the judgment of the Court is founded.
We are of opinion, that the certificate of the justices of the quorum, that the execution creditor was notified according to law, must be received as conclusive evidence of that fact. So it.was decided by this Court in Agry v. Betts, 3 Fairf. 415. We refer to that case for the reasons, upon which the judgment of the Court is founded.

Exceptions overruled.